DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 8/23/2021.  
Claims 1-12 have been amended. Claims 13-15 are newly added.  
The 35 U.S.C. 112(b) rejection has been withdrawn due to the amendment to claims 4, 8 and 12.  The double patenting rejection would not be held assuming the incorporation of the subject matter found in claim 14 into the independent claims.  

Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ginn et al. (US-8,929,922 hereinafter, Ginn) in view of Geer (US-2015/0264533).
Regarding claim 1, Ginn teaches a system (Fig. 1) for use of crowdsourced microphone or other information with a digital media content environment, comprising:
note: not a positive recitation, does not have to happen) to indicate a presence of the media device to a media server; (Fig. 8 [802] and Col. 10 lines 8-55), wherein the media device:
		displays a user interface of the media application associated with a media-providing service, the user interface of the media application providing a first set of features; (Fig. 10 [1002] and Col. 11 lines 19-45)
		determines a location of the media device; (Col. 20 lines 55-61)
		provides the location of the media device to a media server; (Col. 20 lines 10-14 and 62-65)
		 receives, from the media server (Fig. 1 [101]), an indication enabling one or more venue-aware media application features that are enabled (Col. 3 lines 35-62) upon determining that the location of the media device is at a particular venue associated with an event; (Fig. 7 [706] and Col. 8 lines 15-23)
		in response to the indication, updates display of the media application to include the one or more venue-aware media application features.  (Col. 20 lines 15-22)
	Ginn differs from the claimed invention by not explicitly reciting in accordance with the location of the media device no longer being at the particular venue, updates the user interface of the media application to provide the first set of features and to remove the one or more venue-aware media application features.  

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Ginn after modifying it to incorporate the ability to end venue-specific services when the mobile device leaves the venue of Geer since it limits the service to only patrons within a venue, thereby  conserving bandwidth for user’s within the venue and limiting availability of the service provides value added services when a user is located at a venue, thereby encouraging patrons to enter a venue and stay for longer periods of time at the venue which increases the amount of time a customer could be paying for other services.
	Regarding claim 2, Ginn in view of Geer teaches wherein the location of the media device is determined by one or more venue or performance systems that are associated with a particular venue or performance, and is provided as a combination of one or more venue, performance or presence information, to a media server.  (Ginn Fig. 8 [802] and Col. 10 lines 8-55)
Regarding claim 3, Ginn in view of Geer teaches wherein the one or more venue, performance, or presence information is communicated directly from the media device to the media server.  (Ginn Fig. 8 [802-804] and Col. 10 lines 8-55)
	Regarding claim 4, Ginn in view of Geer teaches wherein the venue-aware media application features can be used to modify the operation or appearance of the user interface to include a venue-aware interface.  (Ginn Fig. 10 [1002] and Col. 11 lines 19-45)

	Regarding claims 9-12, the limitations of claims 9-12 are rejected as being the same reasons set forth above in claims 1-4.
	Regarding claim 15, Ginn in view of Geer teaches wherein determining that the location of the media device is at a particular venue associated with the event is performed by one or more of:
	receiving, by the microphone of the media device, audio corresponding to the event associated with the particular venue;
	matching a location data associated with the media device, with additional data indicative of a time and location of known events; (Ginn teaches the ability to “decipher quick response (QR) codes placed at various locations in a venue 101 to determine the location of the mobile communication device 600 within the venue 101. Such information may then be made available to the communication node 112 to refine or otherwise direct the services provided to the mobile communication device 600, such as the delivery of food to a specific table equipped with the QR code. Other technologies, such as radio-frequency identification (RFID) technology, may be used to similar effect”.  (Ginn Col. 8 lines 34-44)  The Examiner views the QR code to equate to “location data” and “delivery of food to a specific table” to be the “additional data indicative of event or user attendance at the particular performance” that is combined together and sent to the communication node 112.)
	determining a presence of other media devices that are registered as being in attendance at the event;

	receiving, by the media device, an interaction with the media application indicative of the user attendance at the event.  






Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ginn in view of Geer as applied to claim 1 above, and further in view of Anastas (US-2015/0296288).
	Regarding claim 13, Ginn teaches the limitations of claim 1 above, but differs from the claimed invention by not explicitly reciting wherein the one or more venue-aware media application features include the use of audio data detected from the microphone to synchronize with the audio generated at the venue.    
	In an analogous art, Anastas teaches a media device (Fig. 1B [150]) with a microphone (Fig. 1B [151]) that is configured to enable synchronization of the one or more venue-aware media application features (Fig. 4 [420-430]) with collected audio generated at the venue.  (Fig. 4 [410], Page 6 [0079] and Claims 1, 2, 7 and 8)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Ginn in view of Geer after modifying it to incorporate the ability to use a microphone to synchronize application features with collected audio of Anastas since it enables increased user immersion, consumer engagement and increased interaction with the media based entertainment, thereby increasing user attendance.  (Anastas Page 2 [0018-0019]) 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the Examiner was unable to find the limitations of claim 14 in combination with the limitations found in the independent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646